Citation Nr: 0722599	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  99-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cardiomyopathy and 
congestive heart failure, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1986 to July 1989 
and January 1991 to May 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In July 2006, the Board remanded this case for due process 
concerns, and the case has been returned for further 
appellate review.

The record reflects that the veteran submitted additional 
evidence to the Board accompanied by a letter waiving initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue on appeal.

2.  Cardiomyopathy and congestive heart failure did not have 
its onset during active service or within one year of 
separation or result from disease or injury in service, nor 
is it due to an undiagnosed illness.


CONCLUSION OF LAW

Cardiomyopathy and congestive heart failure, to include as 
due to an undiagnosed illness, was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in 
November 2006.  This letter advised the veteran of the 
information necessary to substantiate his claims and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, this letter expressly 
told the veteran to provide any relevant evidence in his 
possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This letter also notified the veteran of the information and 
evidence necessary to establish a disability rating and an 
effective date from which payment shall begin.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that VCAA notice was not provided before the 
initial unfavorable agency of original jurisdiction decision 
on the veteran's claim for benefits.  See Pelegrini II, 
supra.  Notice, however, was legally impossible in the 
circumstances of this case, where the claim was initially 
adjudicated in October 1997.  The appellant was subsequently 
provided with content-complying notice and proper VA process, 
as discussed above.  The information and evidence received 
after the initial adjudication was afforded proper subsequent 
VA process, as was evidence received after issuance of the 
development letter.  Furthermore, because the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, any defect with respect to 
the timing of the notice is nonprejudicial. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA and private 
medical records, personal statements, a VA examination report 
from June 1997, and an independent medical opinion from 
February 2006.  There are no identified, outstanding records 
requiring further development.  Therefore, the duties to 
notify and assist having been met, the Board turns to the 
analysis of the veteran's claim on its merits.

Analysis

Generally, direct service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for direct 
service connection.  38 C.F.R. § 3.303(b).  Direct service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of direct service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Direct service connection may not be established in the case 
at hand, as the veteran's service medical records contain no 
evidence of an in-service disability.  Neither his November 
1985 enlistment examination and medical history reports nor 
his April 1991 release from active duty examination and 
medical history reports reflect a history of heart problems.  
Moreover, the veteran's service medical records do not 
indicate that he ever complained of or was treated for a 
heart condition while in service.

In addition, the veteran's post-service medical records do 
not reflect evidence of a heart condition that can be 
attributed to his military service.  The earliest evidence of 
a heart problem appears in a September 1996 private medical 
record that diagnoses cardiomyopathy with congestive heart 
failure.  A May 1997 private physician's letter notes that 
the veteran had less than a one-year history of congestive 
heart failure, starting in August 1996.  Therefore, in the 
absence of an in-service disability, direct service 
connection must be denied.

Even though it may fail on a direct basis, service connection 
may be granted on a presumptive basis for certain chronic 
disorders, such as cardiovascular disabilities, if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As discussed above, 
however, the veteran did not manifest symptoms of congestive 
heart failure until August 1996, which was more than five 
years after his separation from service.  The veteran has 
submitted no medical records from the one-year period 
following his separation from service, and his medical 
records do not otherwise indicate that he first experienced 
symptoms of his cardiomyopathy and congestive heart failure 
within one year of separation.  Therefore, presumptive 
service connection for a chronic disability cannot be 
granted.

Presumptive service connection may also be considered for 
Persian Gulf veterans who exhibit objective indications of a 
qualifying chronic disability.  A qualifying chronic 
disability is defined as a chronic disability resulting from 
any of the following: (A) an undiagnosed illness; (B) a 
medically unexplained chronic multi symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
or (C) from any diagnosed illness which the Secretary 
determines in regulations prescribed under 38 U.S.C.A. § 
1117(d) warrants a presumption of service connection.  See 38 
U.S.C.A. § 1117 (West 2002 & Supp. 2006).  The symptoms must 
be manifest to a degree of 10 percent or more not later than 
December 31, 2006.  By history, physical examination, and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis. 

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  
Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has been 
expanded to include 'medically unexplained chronic 
multisymptom illness,' such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  38 C.F.R. § 3.317(a)(2)(B).

The veteran has claimed entitlement to service connection for 
cardiomyopathy and congestive heart failure related to his 
military service in the Persian Gulf.  As a threshold matter, 
the Board notes that the veteran's DD Form 214 reflects that 
he served in Southwest Asia from February 1991 to May 1991.  
This establishes that the veteran had active military service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
The veteran's medical records also reflect that his 
disability had become compensable to a degree of 10 percent 
or more by September 1996, which satisfies the regulatory 
timeframe.  See 38 C.F.R. § 3.317.  The question therefore 
becomes whether the veteran's condition may be considered a 
chronic disability that is due to an undiagnosed illness.  

Presumptive service connection is not warranted in this case, 
as the medical evidence of record does not establish the 
existence of a current disability that is due to an 
undiagnosed illness.  The veteran has been diagnosed with 
cardiomyopathy and congestive heart failure, and the 
competent evidence of record indicates that these 
disabilities are not due to an undiagnosed illness.  A 
February 2006 opinion from an Independent Medical Expert 
noted that the veteran was diagnosed with nonischemic 
cardiomyopathy in September 1996, which was over five years 
after he last served in the military.  Even though he 
presented with a cough, there was no other evidence of an 
acute viral illness.  The cardiologist noted that it is not 
uncommon for patients to manifest heart failure several years 
after the initial insult, but there is certainly an unlikely 
relationship, especially in the absence of coronary disease.  
 
The cardiologist noted that the prevalence of congestive 
heart failure in men ages 20-34 is 0.3% and stated that, 
while rare, it is not that uncommon for a young individual to 
have congestive heart failure.  The cardiologist also noted 
that nonischemic cardiomyopathy is more common than the 
ischemic variety in the veteran's age group.

The cardiologist stated that, as the veteran's cardiomyopathy 
progressed, he acutely decompensated and required the 
placement of a Left Ventricular Assist Device.  The core 
biopsy done of the left ventricular apex showed acute and 
chronic inflammatory cells and polymorphs infiltration.  
These findings, according to the cardiologist, may indicate 
an acute process on top of the chronic but stable 
cardiomyopathy or as a result of the cardiogenic shock that 
had prompted the placement of the assist device.  It was 
further noted that, when the whole heart was explanted during 
the heart transplantation, the acute inflammatory reaction 
had disappeared, and only residual myocyte hypertrophy was 
present, consistent with idiopathic dilated cardiomyopathy.  

Reviewing the current case and the available data regarding 
Gulf War Syndrome and related diseases, the cardiologist 
found it unlikely that the veteran's cardiomyopathy was 
caused by his service in the Persian Gulf region.

This opinion is highly probative to the issue at hand, as the 
examiner is a cardiologist with the proper education, 
training, and expertise to competently offer the requested 
medical diagnosis and opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  This opinion includes a detailed 
explanation of the cardiologist's conclusions and discusses 
the veteran's relevant medical history.  Therefore, the Board 
places much probative weight in this opinion.

Moreover, the remaining medical evidence of record does not 
support the veteran's claim.  February 2000 medical records 
note that the veteran has "a history of idiopathic 
cardiomyopathy, felt to be related to Gulf War Syndrome, 
given the temporal correlation of the symptoms and the Gulf 
War."  Gulf War Syndrome, however, is not actually diagnosed 
in any of the medical records in the veteran's claims file.  
Furthermore, these medical records do find cardiomyopathy 
with congestive heart failure.  Because cardiomyopathy with 
congestive heart failure is a recognized clinical diagnosis 
for the veteran's condition, it is not, by definition, a 
manifestation of an undiagnosed illness.  Therefore, because 
there is a current diagnosis, presumptive service connection 
due to an undiagnosed illness must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the- doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for cardiomyopathy and 
congestive heart failure, to include as due to an undiagnosed 
illness, is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


